SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22635 RC2 Corporation (Exact name of Registrant as specified in its charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois60523 (Address of principal executive offices) Registrant’s telephone number, including area code:630-573-7200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Exchange Act Rule 12b-2. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On April 22, 2010, there were outstanding 21,511,324 shares of the Registrant’s $0.01 par value common stock. 2 RC2 CORPORATION FORM 10-Q MARCH 31, 2010 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. [Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 29 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements RC2 Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited and in thousands) March 31, December 31, Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Other current assets Total current assets Property and equipment, net Intangibles, net Other non-current assets Total assets $ $ Liabilities and stockholders’ equity Accounts payable and accrued expenses $ $ Other current liabilities Total current liabilities Bank term loan Other non-current liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited and in thousands, except per share data) For the three months ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Amortization Operating income Interest expense Interest income ) ) Other expense, net 31 Income before income taxes Income tax expense Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited and in thousands) For the three months ended March 31, Cash flows from operating activities Net income $ $ Depreciation and amortization Amortization of deferred financing costs Stock-based compensation Excess tax benefit on stock option exercises ) Loss on disposition of assets 27 7 Changes in operating assets and liabilities Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) ) Proceeds from disposition of property and equipment 13 3 Changes in other assets (5 ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Stock option repurchase and cancellation ) Issuance of stock upon option exercises Excess tax benefit on stock option exercises Issuance of stock under ESPP 33 32 Payments on bank term loan ) Net payments on line of credit ) Financing fees paid ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Net increase in cash ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid Income tax refunds received $ $ See accompanying notes to condensed consolidated financial statements. 6 RC2 Corporation and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of RC2 Corporation and its subsidiaries (the Company or RC2).All intercompany transactions and balances have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared by management, and in the opinion of management, contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of March 31, 2010, and the results of operations and cash flows for the three-month periods ended March 31, 2010 and 2009. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and related notes included in the Company’s Form 10-K for the year ended December 31, 2009.The condensed consolidated balance sheet information as of December 31, 2009, appearing herein, is derived from the consolidated balance sheet in the Form 10-K. Due to the seasonality of our business, the results of operations for interim periods are not necessarily indicative of the operating results for a full year. Note 2 – Business Segments The Company is a leading designer, producer and marketer of a broad range of innovative, high-quality products for mothers, infants and toddlers, as well as toys and collectible products sold to preschoolers, youths and adults. The Company’s reportable segments under the requirements of Business Segments Topic of the FASB Accounting Standards Codification are North America and International.The North America segment includes the United States, Canada and Mexico.The International segment includes non-North America markets. Segment performance is measured at the operating income level.Segment assets are comprised of all assets, net of applicable reserves and allowances.Certain assets and resources are jointly used between the North America and International segments.Intercompany allocations of such uses are not made. 7 Results are not necessarily those that would be achieved if each segment were an unaffiliated business enterprise.Information by segment and a reconciliation to reported amounts for the three months ended March 31, 2010 and 2009, are as follows: Three Months Ended March 31, (in thousands) Net sales: North America $ $ International Sales and transfers between segments ) ) Combined total $ $ Operating income: North America $ $ International Sales and transfers between segments 23 ) Combined total $ $ (in thousands) March 31, December 31, Total Assets: North America $ $ International Combined total $ $ Under the entity-wide disclosure requirements of the Business Segments Topic of the FASB Accounting Standards Codification, the Company reports net sales by product category and by distribution channel.The Company groups its products into two product categories: mother, infant and toddler products, and preschool, youth and adult products.The following table presents consolidated net sales by product category and by distribution channel for the three months ended March 31, 2010 and 2009: Three Months Ended March 31, (in thousands) Mother, infant and toddler products $ $ Preschool, youth and adult products Net sales $ $ Chain retailers $ $ Specialty retailers, wholesalers, OEM dealers and other Net sales $ $ 8 Note 3 – Intangible Assets The components of intangible assets, net are as follows: (in thousands) March 31, December 31, Gross amounts of amortizable intangible assets: Customer relationships $ $ Other Accumulated amortization of amortizableintangible assets: Customer relationships Other Intangible assets not subject to amortization: Licenses and trademarks Total intangible assets, net $ $ Other amortizable intangible assets consist primarily of patents, non-compete agreements, trademarks and licenses.Amortization expense related to amortizable intangible assets for 2010 is estimated to be approximately $0.7 million. Note 4 – Income Taxes The uncertain tax positions were $2.9 million and $2.8 million as of March 31, 2010 and December 31, 2009, respectively.At March 31, 2010 and December 31, 2009, approximately $2.3 million and $2.2 million, respectively, of the total gross unrecognized tax benefits represents the amount that, if recognized, would affect the effective income tax rate in future periods.The Company and its subsidiaries are subject to U.S. federal income tax, as well as income tax of multiple state and foreign jurisdictions.The Company has substantially concluded all U.S. federal income tax matters for years through 2005.Substantially all material state and local and foreign income tax matters have been concluded for years through 2005.U.S. federal income tax returns for 2006 through 2008 are currently open for examination.In the next twelve months, the Company expects to reduce the unrecognized tax position reserves by approximately $1.2 million, primarily due to the settlement of various state and international income tax audits, the filing of amended returns and the closing of various statutes.The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense.During the three months ended March 31, 2010, the Company recorded an adjustment to interest of $0.1 million and less than $0.1 million for potential penalties, related to these unrecognized tax benefits.In total, as of March 31, 2010 and December 31, 2009, the Company has recorded a liability for interest of $2.3 million and $2.2 million, respectively, and a liability for potential penalties of $0.5 million and $0.4 million, respectively. 9 Note 5 – Debt The Company’s credit facility is comprised of a term loan and provides for borrowings up to $70.0 million under a revolving line of credit.The total borrowing capacity available under the credit facility is subject to a formula based on the Company’s leverage ratio, as defined in the credit agreement.The term loan and the revolving line of credit both have a scheduled maturity date of November 1, 2011.Under this credit facility, the term loan and the revolving line of credit bear interest, at the Company’s option, at a base rate or at LIBOR, plus applicable margins, which are based on the Company’s leverage ratio.Applicable margins vary between 2.25% and 3.25% on LIBOR borrowings and 1.25% and 2.25% on base rate borrowings. At March 31, 2010, the applicable margins in effect were 2.25% for LIBOR borrowings and 1.25% forbase rate borrowings. Principal payments on the term loan are $3.8 million per calendar quarter, with the remaining principal of $33.8 million due on November 1, 2011. During the fourth quarter of 2009, the Company prepaid $18.8 million on its term loan, with the next quarterly principal payment of $3.8 million due on June 30, 2011.The Company is also required to pay a commitment fee which varies from 0.45% and 0.50% per annum on the average daily unused portion of the revolving line of credit.At March 31, 2010, the commitment fee in effect was 0.45% per annum. Under the terms of this credit facility, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, buy back its stock, incur additional debt and make acquisitions above certain amounts.The credit facility also includes a clean down provision that limits the maximum amount of borrowings under the revolving line of credit for a period of 60 consecutive days during the first four calendar months.The Company has met its clean down provision for the year 2010. The remaining clean down provision limit consists of $25.0 million for a period of 60 consecutive days during the first four calendar months of 2011. The credit facility is secured by the Company’s domestic assets along with a portion of the Company’s equity interests in its foreign subsidiaries.On March 31, 2010, the Company had $41.3 million outstanding on its bank term loan and no borrowings under its revolving line of credit.At March 31, 2010, the Company had $70.0 million available on its revolving line of credit and was in compliance with all covenants. Note 6 – Commitments and Contingencies The Company leases office and warehouse/distribution space under various non-cancelable operating lease arrangements, which expire through November 30, 2019. 10 The Company markets a significant portion of its products under licenses from other parties.These licenses are limited in scope and duration and authorize the sale of specific licensed products generally on a nonexclusive basis.The Company has license agreements with, among others, various entertainment, publishing and media companies, automotive and truck manufacturers, and agricultural and construction vehicle and equipment manufacturers.The Company is a party to more than 250 license agreements with terms generally of two to three years.Many of the license agreements include minimum guaranteed royalty payments that the Company must pay whether or not it meets specified sales targets.The Company believes it either achieved its minimum guarantees or has accrued for the costs related to these guarantees for the three months ended March 31, 2010 and 2009. Note 7 – Legal Proceedings The Company has certain contingent liabilities resulting from litigation and claims incident to the ordinary course of business.Management believes that the probable resolution of such contingencies will not materially affect the Company’s financial position or results of operations. Note 8 – Common Stock Authorized and outstanding shares and the par value of the Company’s voting common stock are as follows: (in thousands, except par value) Authorized Shares Par Value Shares Outstanding at March 31, Shares Outstanding at December 31, 2009 Voting common stock $ The Company held 2.9 million shares of its common stock in treasury at both March 31, 2010 and December 31, 2009.During the three months ended March 31, 2010 and 2009, the Company sold a total of 2,791 shares and 3,346 shares, respectively, out of treasury to Company employees under the Employee Stock Purchase Plan (ESPP) for less than $0.1 million in each period. 11 Note 9 – Stock-Based Payment Arrangements At March 31, 2010, the Company has three stock incentive plans, two of which are dormant, and an ESPP. Amounts recognized in the condensed consolidated financial statements with respect to these stock-based payment arrangements for the three months ended March 31, 2010 and 2009, are as follows: Three Months Ended March 31, (in thousands) Total expense recognized for stock-basedpayment plans $ $ Amount of related income tax benefit recognized indetermining net income $ $ Stock-based compensation expense is included in cost of sales and selling, general and administrative expenses in the accompanying condensed consolidated statements of earnings for the three months ended March 31, 2010 and 2009. Restricted stock awards,options to purchase stock or stock-settled and cash-settled stock appreciation rights (SARs) may be granted under the current stock incentive plan.A summary of stock option and stock-settled SAR activity for the Company’s stock incentive plans for the three months ended March 31, 2010, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding, beginning of year $ Changes during the period: Granted Exercised Expired Outstanding, end of period $ $ Exercisable and vested as ofMarch 31, 2010 $ $ Expected to vest Total vested and expected to vest $ $ 12 A summary of cash-settled SAR activity for the Company’s stock incentive plans for the three months ended March 31, 2010, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding, beginning of year $ Changes during the period: Granted Outstanding, end of period $ $
